DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 2014/0346820 A1) (“Brandt”), in view of Nishiura et al. (US 2013/0057035 A1) (“Nishiura”).
With respect to claim 1, Brandt discloses a warp-knitted textile composite (abstr., 0019, 0020, 0038) comprising a spacer fabric that extends in a production – machine -direction and a transverse direction and has an outer flat warp-knitted fabric layer of predetermined stretchability, an inner flat warp-knitted fabric layer of predetermined stretchability in the machine direction and transverse direction and spacer threads interconnecting the warp-knitted fabric layers – warp-knitted fabric can be double-sided (0038, 0039), and a decorative cover layer attached to the outer flat warp-knitted fabric 
Brandt does not specify the inner flat warp-knitted fabric layer has a lesser stretchability in the machine direction and transverse direction than the outer layer.
Nishiura discloses a spacer fabric used in a vehicle seat (abstr.) wherein the outer layer of the fabric – surface-layer-side- has elasticity higher than the inner fabric – the back-layer-side – to accommodate the passenger load by its elasticity (0013).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer flat warp-knitted fabric layer of Brandt having a greater stretchability in the machine and transverse directions than the inner layer to accommodate a passenger load, since the fabric of Brandt can be used in seats (0004).
Nishiura does not specify explicitly the stretchability being at least three times as large for the outer flat warp-knitted fabric layer as for the inner flat warp-knitted fabric layer in the machine and transverse directions, however, Nishiura discloses that stretchability of the outer flat warp-knitted fabric layer is greater than the stretchability of the inner flat warp-knitted fabric layer to turn aside the load applied from a passenger 
Since Brandt discloses quilting the warp-knitted fabric layers (0019, 0020, 0038), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least one of the warp-knitted fabric layers has openings formed by a plurality of stitches.
As to claim 3, Brandt and Nishiura teach the composite of claim 1.  Nishiura does not specify explicitly the stretchability being between 25 and 60% for the machine and transverse directions, however, Nishiura discloses that stretchability of the outer flat warp-knitted fabric layer accommodates a passenger load (0013, 0031), thus, it would have been obvious to one of ordinary skill in the art to optimize the stretchability of the outer flat warp-knitted fabric layer with respect to the expected passenger load.
With respect to claim 4, Brandt and Nishiura teach the composite of claim 2.  Nishiura discloses the inner layer of the fabric – the back-layer-side – having a lower stretchability than the outer layer of the fabric, the stretchability of the outer layer of the fabric to accommodate the passenger load by its elasticity (0013, 0031), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the stretchability of the inner flat warp-knitted fabric layer of Brandt based on the guidance of Nishiura.
Regarding claim 5, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses connections – implied in quilting – between the decorative cover layer and the inner warp-knitted fabric layer that form the compressed areas (0013, 0031).
As to claim 8, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses the decorative layer being leather, synthetic leather or textile (0026, 0028).
Regarding claim 17, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses a pressure-elastic substructure – element 5 – on the inner warp-knitted fabric layer (0065, Fig. 3).
With respect to claim 18, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses a substrate carrying the inner warp-knitted fabric layer – the seat (0005).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Blazar (US 2017/0079444 A1).
As to claim 6, Brandt and Nishiura teach the composite of claim 5.  Brandt discloses quilting the decorative layer to the spacer fabric, and thus the decorative cover layer is sewn at the compressed areas to the spacer fabric (0019, 0020), but is silent with respect to the inner warp-knitted fabric being incorporated.  Blazar discloses a composite wherein the cover surfaces of the cushion element which is being interpreted as corresponding to the spacer fabric of the instant invention, include stitching passing through the upper surface, the cushion element and the lower surface, wherein the cushion element is compressed, to compartmentalize the cushion element (0008).  It would have been obvious to one of ordinary skill in the art prior to the 
Regarding claim 7, Brandt and Nishiura teach the composite of claim 1, but are silent with respect to the spacer fabric in the compressed areas being compressed to less than 50% of the thickness in an uncompressed areas.  Blazar discloses a composite wherein the cushion element interpreted as corresponding to the spacer fabric is compressed to less than 50% of the thickness of the cushion element in an uncompressed state (Fig. 2B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compress the spacer fabric of Brandt as disclosed in Blazar to compartmentalize the spacer fabric as in Blazar the compression serves to compartmentalize the cushion element as changes in size are 
within the purview of a person of ordinary skill in the art (MPEP 2144.04).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Mueller et al. (US 2016/0263857) (“Mueller”).
With respect to claim 9, Brandt and Nishiura teach the composite of claim 1, but are silent with respect to the thickness of the spacer fabric as recited in the claim.  Mueller discloses a spacer fabric having a thickness of from 2.5 mm to 8 mm (abstr., 0036).  The range of thickness overlaps the range recited in claim 9, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the .


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Mueller et al. (US 2018/0187348 A1) (“Mueller 2”).
With respect to claim 11, Brandt and Nishiura teach the composite of claim 1, but are silent with respect to the inner warp-knitted fabric layer as recited in the claim.  
Mueller 2 teaches a composite including warp-knitted layer comprising a first yarn system having a first knitting pattern (0019, 0020) and a second yarn system having a second knitting pattern (0021), the first knitting pattern having a modified pillar pattern in which the yarns of the second yarn system form pillar stitches in an alternating sequence in the machine direction (0020), the yarns of the second yarn system each extending over at least two adjacent stitch wales in the production direction (0021).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner warp-knitted fabric layer of Brandt as the knitted layer disclosed in Mueller as such warp-knitted layers are known in the art of spacer fabrics.  The recitation “are guided without stitch formation” defines the product by how the product is made, thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  
Regarding claim 12, Brandt, Nishiura and Mueller 2 teach the composite of claim 11.  Mueller 2 discloses forming a warp-knitted layer comprising a filet pattern formed by two yarn systems (0026, 0059), the two yarn systems being interpreted as a first partial yarn system and a complementary second partial yarn system, to obtain specific mechanical properties of the warp-knitted layer.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second yarn system of the inner warp-knitted fabric layer of Brandt as disclosed in Mueller 2 in order to obtain specific mechanical properties.
Regarding claim 13, Brandt, Nishiura and Mueller 2 teach the composite of claim 12.  The claim defines the product by how the product is made, thus, claim 13 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 13, the references teach the structure.
As to claim 14, Brandt, Nishiura and Mueller teach the composite of claim 12.  Mueller discloses that the yarns of the second yarn system alternately form stitches tricot, satin and velvet (0021).  Mueller is silent with respect to the yarns of the second yarn system alternately forming pillar stitches, but Mueller discloses that the yarns of the first warp-knitted layer alternately form pillar stitches (0019), thus, Mueller provides suggestion for the yarns of the second yarn system to alternately form pillar stitches.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Goijarts et al. (US 2016/0326674 A1) (“Goijarts”).
Brandt and Nishiura teach the composite of claim 1.  Brandt discloses the inner warp-knitted fabric layer can be formed of multifilament or monofilament fibers (0039), but is silent with respect to multifilament smooth yarns and/or monofilament yarns.  Goijarts discloses a spacer fabric wherein the inner fabric layer can be formed of smooth multifilament yarns (abstr., 0089).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner warp-knitted fabric layer of Brandt of smooth multifilament yarns as this kind of yarn is known in the art of spacer fabric.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960.)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt, in view of Nishiura, and further in view of Schindzielorz et al. (US 2005/0238842 A1) (“Schindzielorz”).
With respect to claim 16, Brandt and Nishiura teach the composite of claim 1.  Brandt discloses the outer warp-knitted fabric layer can be formed of multifilament or monofilament fibers (0039), but is silent with respect to textured multifilament yarn.  Schindzielorz discloses a spacer fabric wherein the outer fabric layer can be formed of textured multifilament yarn (abstr., claims 10 and 21).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960.)

Response to Arguments
Applicant’s arguments filed on Oct. 20, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claims 2 and 14 has been withdrawn.
The Applicant has argued that Fig. 4 of Nishiura shows the lower layer stretched to ensure that the cushion conforms to the user, and the difference in extensibility of the upper knitted fabric and the lower knitted fabric is minor.  The Examiner notes Nishiura clearly discloses that the stretchability of the outer flat warp-knitted fabric layer is greater than the stretchability of the inner flat warp-knitted fabric layer to turn aside the load applied from the passenger (0013, 0031), thus, the difference in stretchability is not minor.  Nishiura also teaches that while a load applied from the passenger is received by the inner flat warp-knitted fabric, the outer flat warp-knitted fabric can be freely deformed to bring out a good original cushion property (0013, 0031, 0036).  The Applicant further argued that Nishiura does not show the outer flat warp-knitted layer being at least three times as large as the stretchability of the lower flat warp-knitted layer.  The Examiner notes, while Nishiura does not disclose explicitly the outer flat knitted layer being at least three times as large as the stretchability of the lower flat warp-knitted layer, Nishiura discloses that stretchability of the outer flat warp-knitted 
The Applicant argued that according to Nishiura there is no need to design the two knitted layers differently, Figs. 3 and 4 of Nishiura showing that the lower knitted layer is quite stretchable and it is only necessary that the upper layer stretches slightly to provide the desired cushioning effect, and should the two layers were reversed the elastic deformation would be the same.  (pp. 9-10 of the Remarks).  The Examiner notes the Applicant relies for the argument on Fig. 4 of Nishiura, drawing from Fig. 4 conclusions relating to a property such as stretchability, while the disclosure of Nishiura clearly specifies that the stretchability of the upper layer fabric is greater than the stretchability of the lower layer fabric, as discussed above.
Regarding the feature of the outer flat knitted layer having openings, each formed by a plurality of stitches, the Examiner relied on Brandt disclosing quilting the warp-knitted fabric layers (0019, 0020, 0038), which would render obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that at least one of the warp-knitted fabric layers has openings formed by a plurality of stitches.  Brandt additionally discloses that the material is perforated (0026).  The Applicant argued the term “stitches” refers to meshes generated in the knitting process or knitted-in openings and not to punctures with a needle when sewing or stitching.  The Examiner notes the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783